EXHIBIT 10.55 

 

 

 

RELINQUISHMENT OF DEBT CONVERSION RIGHTS

 

WHEREAS, Michael Membrado (“Mr. Membrado”), outside legal counsel to Findex.com,
Inc. (the “Company”), has been providing legal and other consulting services to
the Company for approximately 20 years, and is owed by the Company as of the
date hereof an amount in demand debt equal to $338,880.48, inclusive of accrued
interest through the date hereof, as a result of accumulated, unpaid fees;

 

WHEREAS, 100% of the afore-described demand debt currently owed by the Company
to Membrado is convertible into shares of Company common stock in accordance
with its terms;

 

WHEREAS, in order to make available to the Company the opportunity to raise
critically required capital to enable the Company to reasonably sustain and grow
itself, and enter into other desirable transactions, the Company needs available
to it more authorized but unissued shares of common stock than it currently has
available;

 

WHEREAS, the Company has requested that Mr. Membrado, in the interests of
enabling the Company to raise such critically required financing and enter into
such other desirable transactions, relinquish his rights to convert his demand
debt to shares of Company common stock, and Mr. Membrado desires to so
relinquish such rights;

 

NOW, THEREFORE, for and in consideration of the foregoing recitals, Mr. Membrado
hereby agrees to irrevocably relinquish any and all of his rights to convert all
or any portion of the demand debt owed by the Company to him as of the date
hereof.

 

IN WITNESS WHEREOF, Mr. Membrado has executed this Relinquishment of Debt
Conversion Rights this 24th day of December, 2018.

 

 

 

 

 

 

__________________________________________

Michael Membrado

